In an action for a judgment, inter alia, declaring that 20 proprietary leases in a cooperative apartment had not been terminated, the plaintiff appeals from an order of the Supreme Court, Kings County (Golden, J.), dated June 20, 1994, which, among other things, granted the defendants’ cross motion for summary judgment on their second and third counterclaims and to strike the plaintiff’s remaining affirmative defenses, and denied his motion for summary judgment dismissing the defendants’ second and third counterclaims.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the defendants’ motion for summary judgment on their second and third counterclaims since they proffered sufficient evidence to demonstrate that no triable issues of fact existed, and the plaintiff’s papers in opposition were insufficient to raise triable issues of fact in connection with his claim that he was not the proprietary lessee of the subject apartments (see, Alvarez v Prospect Hosp., 68 NY2d 320; Zuckerman v City of New York, 49 NY2d 557; Dress Shirt Sales v Hotel Martinique Assocs., 12 NY2d 339; Hakim v Mahdavian, 185 AD2d 428).
We have reviewed the plaintiff’s remaining contentions and find them to be without merit. Joy, J. P., Friedmann, Krausman and Florio, JJ., concur.